              Case 2:20-cr-00200-RSM Document 15 Filed 12/07/20 Page 1 of 2




 1                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,
10                                Plaintiff,        NO. CR20-200RSM
11                                                  ORDER CONTINUING TRIAL
                             v.
12
13
     JONATHAN DUGGER,
14
                                  Defendant.
15
16
17          Having considered the record and the parties’ stipulated motion, the Court FINDS that
18 the ends of justice served by granting a continuance outweigh the best interests of the public
19 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). The COURT,
20 among other things, credits the parties’ assertions regarding the need for defense preparation,
21 the defense need to collaborate with the government on discovery matters, and the challenges
22 posed by the current COVID-19 pandemic.
23          IT IS THEREFORE ORDERED that the parties’ motion to continue the trial date is
24 GRANTED. Trial is rescheduled for March 22, 2021. Pretrial motions are due February 11,
25 2021.
26          IT IS FURTHER ORDERED that the time between the date of this Order and March
27 22, 2021, is excluded in computing the time within which trial must commence because the
28 ends of justice served by granting this continuance outweigh the best interest of the public

     Order Continuing Trial – 1                                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00200-RSM Document 15 Filed 12/07/20 Page 2 of 2




 1 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this
 2 continuance would likely make trial impossible and result in a miscarriage of justice, and
 3 would deny counsel for the defendant and government counsel the reasonable time necessary
 4 for effective preparation, taking into account the exercise of due diligence. Id. § (B)(i), (iv).
 5          Dated this 7th day of December, 2020.
 6
 7
 8
 9
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
10
11
     Presented by:
12
13 /s/ Thomas M. Woods
   THOMAS M. WOODS
14 Assistant United States Attorney
15
16 /s/ Talitha Hazelton
17 TALITHA HAZELTON
   Counsel for Jonathan Dugger
18
19
20
21
22
23
24
25
26
27
28

     Order Continuing Trial – 2                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
